United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 13-2071
                         ___________________________

Eric Mel Thompson; Katie Beglin, formerly known as Katie Thompson; Delores Thompson

                       lllllllllllllllllllll Plaintiffs - Appellants

                                            v.

 John Ault, Warden; William Sperfslage, Deputy Warden; Deb Nichols, Security
 Director; Paul Gager, Administrative Law Judge; Ron Mower, Investigator; Kent
  Ruby; Darin Gentry, Correction Officer; LaDonna Wilcox, Correction Officer;
 Nikki Eaves, Mailroom Staff; Cindy Phillips, Mailroom Staff; Sheryl Lockwood;
  Dave DeGrange; Jerry Burt; Nick Ludwick; Randy Van Wye; Michael Savala;
                                  Phillip Eaves

                      lllllllllllllllllllll Defendants - Appellees
                                       ____________

                     Appeal from United States District Court
                  for the Southern District of Iowa - Des Moines
                                  ____________

                             Submitted: March 18, 2014
                               Filed: April 14, 2014
                                   [Unpublished]
                                  ____________

Before BYE, GRUENDER and SHEPHERD, Circuit Judges.
                          ____________

PER CURIAM.
       Eric Mel Thompson, an Iowa inmate, his mother Delores Thompson, and his
daughter Katie Beglin appeal the district court’s1 adverse grant of summary judgment
in their 42 U.S.C. § 1983 action. We affirm.

       First, we do not consider appellants’ challenges to orders issued by a magistrate
judge for which they did not seek review by the district court. See Fed. R. Civ. P.
72(a). Second, upon de novo review, we conclude summary judgment was warranted.
See Montin v. Estate of Johnson, 636 F.3d 409, 412 (8th Cir. 2011) (standard of
review). Viewing the admissible evidence before the district court in the light most
favorable to appellants, the prison rule at issue was not unconstitutional on its face and
was not unconstitutional as applied to Eric’s conduct. See Beaulieu v. Ludeman, 690
F.3d 1017, 1039 (8th Cir. 2012) (analysis of First Amendment facial challenge to
prison rule); Kaden v. Slykhuis, 651 F.3d 966, 969 (8th Cir. 2011) (per curiam)
(analysis of First Amendment as-applied challenge to prison regulation); Phillips v.
Norris, 320 F.3d 844, 848 (8th Cir. 2003) (analysis of inmate’s equal protection
claim).

       The judgment of the district court is affirmed. See 8th Cir. R. 47B. Appellants’
five pending motions are denied.
                       ______________________________




      1
        The Honorable Robert W. Pratt, United States District Judge for the Southern
District of Iowa.

                                           -2-